Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


James Earl Lemons, Appellant                          Appeal from the 354th District Court of
                                                      Hunt County, Texas (Tr. Ct. No. 25950).
No. 06-12-00128-CR        v.                          Opinion delivered by Justice Moseley,
                                                      Chief Justice Morriss and Justice Carter
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, James Earl Lemons, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 4, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk